      Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 1 of 26




          UNITED STATES DISTRICT COURT FOR THE
            MIDDLE DISTRICT OF PENNSYLVANIA


Public Interest Legal Foundation,

                  Plaintiff,

            vs.                               Civ. No. 1:20-cv-1905

Kathy Boockvar, Secretary of the
Commonwealth of Pennsylvania, in her
official capacity.

                  Defendant.


  FIRST AMENDED COMPLAINT FOR DECLARATORY AND
                INJUNCTIVE RELIEF

     Plaintiff Public Interest Legal Foundation, by and through its

attorneys, hereby amends its action for violations of Section 8 of the

National Voter Registration Act of 1993 (“NVRA”), 52 U.S.C. § 20507,

against Defendant Kathy Boockvar, in her official capacity as Secretary

of the Commonwealth of Pennsylvania. In support of its action, the

Foundation states as follows:

                    JURISDICTION AND VENUE

     1.    This Court has jurisdiction over this matter pursuant to 28

U.S.C. § 1331, as the action arises under the laws of the United States.
        Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 2 of 26




This Court also has jurisdiction under 52 U.S.C. § 20510(b), as the action

seeks injunctive and declaratory relief under the NVRA.

      2.    Venue in this Court is proper under 28 U.S.C. § 1391(b),

because the Defendant resides in this district and because a substantial

part of the events or omissions giving rise to the claim occurred in this

district.

                              PARTIES

      3.    Plaintiff, the Public Interest Legal Foundation, Inc. (the

“Foundation”), is a non-partisan, non-profit, public interest organization

incorporated and based in Indianapolis, Indiana. The Foundation seeks

to promote the integrity of elections nationwide through research,

education, remedial programs, and litigation. The Foundation has

dedicated significant time and resources to ensure that voter rolls in the

state of Pennsylvania do not contain ineligible registrants. The

Foundation produces and disseminates reports, articles, and newsletters

in order to advance the public education aspect of its organizational

mission, as well as communicates with election officials about problems

or defects found in list maintenance practices and about ways to improve

those practices.


                                      2
       Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 3 of 26




      4.   Defendant    Kathy    Boockvar     is   the   Secretary   of   the

Commonwealth of Pennsylvania and directs the Department of State,

which implements, regulates, and administers the Commonwealth’s

voter registration process known as the SURE (“Statewide Uniform

Registry of Electors”) system. 25 PA. CONS. STAT. §§ 1201, 1222(a), (e),

and (f).

      5.   The Foundation has spent many thousands of dollars

reviewing Pennsylvania’s election procedures and documented failures to

maintain an accurate and correct voter roll as required by the NVRA.

The Foundation’s investigation of the rolls, both then and now, has forced

it to incur substantial costs to compare the Commonwealth’s voter rolls

to the Social Security Death Index, various commercial databases, and

other sources in order to identify deceased voters.

      6.   Defendant’s violations of the NVRA have harmed and

continue to harm and frustrate the Foundation’s purpose of protecting

the integrity of the electoral process and ensuring that accurate and

current voter registration rolls are maintained.         The Foundation’s

expenditure of significant time and money in Pennsylvania seeking to

rectify Defendant’s failure to clean up the voter rolls by removing the


                                     3
       Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 4 of 26




surfeit of deceased registrants from such rolls has also forced the

Foundation to divert its limited resources from other states with similar

issues. All of these harms confer standing upon the Foundation to assert

the claim raised in this case.

                  STATEMENT OF FACTS AND LAW

      7.    Section 8 of the NVRA requires that the Commonwealth

“conduct a general program that makes a reasonable effort to remove the

names of ineligible voters from the official lists of eligible voters by reason

of, inter alia, the death of the registrant.” 52 U.S.C. § 20507(a)(4)(A).

      8.    Section 8 of the NVRA also requires that the Commonwealth

“complete, not later than 90 days prior to the date of a primary or general

election for Federal office, any program the purpose of which is to

systematically remove the names of ineligible voters from the official lists

of eligible voters.” 52 U.S.C. § 20507(c)(2)(A).

      9.    Although Section 8 of the NVRA generally restricts states

from removing ineligible registrants from the voting rolls within 90 days

of a primary or general election, that restriction expressly does not apply

to the removal of registrants who have died. See 52 U.S.C. §




                                      4
       Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 5 of 26




20507(c)(2)(B)(i); accord 25 PA. CONS. STAT. § 1901(b)(4)(i). Registrants

who have died may be removed at any time.

     10.   The Secretary of the Commonwealth is the chief election

official of Pennsylvania and is responsible for coordination of the

Commonwealth’s responsibilities under the NVRA. 52 U.S.C. § 20509.

     11.   Congress intended for the chief election official to be

“responsible for implementing the state’s function under the [NVRA].” S.

REP. NO. 103-6, at 39 (1993).

     12.   Although a state may assign certain tasks associated with the

voting registration process to different officials in the state, the chief

election official remains responsible at all times – pursuant to federal law

– for coordinating and implementing the NVRA’s myriad legal mandates.

Neither the state nor its chief election official may delegate to a local

official or body (such as, in the case of Pennsylvania, a county registration

commission) the NVRA’s requirement to conduct a reasonable program

to remove deceased registrants from the voter rolls and thereby allow the

chief election official to avoid her legal responsibilities under the NVRA

if such program is not reasonably conducted. The buck stops with the

chief election official – the Secretary of the Commonwealth.


                                     5
       Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 6 of 26




     13.   Defendant’s responsibility for coordinating with both state

agencies and county registration commissions to ensure the removal of

deceased electors from the voting rolls is a core component of her NVRA

statutory coordination obligation. It is also mandated by the federal Help

America Vote Act. 52 U.S.C. § 21083(a)(2)(A)(ii)(II).


  Pennsylvania’s Process for Removing Deceased Registrants

     14.   Pennsylvania law requires county registration commissions,

which are established pursuant to 25 PA. CONS. STAT. § 1203(a), to cancel

the registration of a registered elector reported dead by the Department

of Health. Id. § 1505(a). Cancellation is effectuated by removing the

deceased registrant’s name from the list of eligible voters on the SURE

system. Id. § 1222(c)(4).

     15.   Pennsylvania law further directs the Department of Health to

send the name and residential address of any deceased individual over

age 18 to the respective county registration commission within 60 days

of receiving notice of such individual’s death. Id. § 1505(a).

     16.   In addition to identifying deceased registrants based on

information received from the Department of Health, Pennsylvania law

permits county registration commissions to utilize published newspaper

                                     6
       Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 7 of 26




obituaries, letters testamentary or letters of administration issued by the

office of the registrar of wills. Id. § 1505(b).


Pennsylvania’s List Maintenance Procedures are Unreasonable

      17.   While Pennsylvania’s prescribed methods for identifying dead

may help identify persons who die within the state, they are not adequate

to identify persons who die outside the state.

      18.   Registrants who die outside of the state are not required to be

reported to the Department of Health. 35 PA. CONS. STAT. § 450.501 et

seq. In fact, there is no formal system or procedure in place under

Pennsylvania law that would enable the Defendant to systematically

learn of registrant deaths occurring outside of the state.

      19.   Pennsylvania’s list maintenance activities have also proven

unreasonably inadequate to identify many registrants who have been

deceased for a significant number of years. Indeed, an analysis of the

Commonwealth’s voter rolls by Plaintiff’s expert revealed that, as of

October 7, 2020, at least 9,212 registrants have been dead for at least five

years, at least 1,990 registrants have been dead for at least ten years,

and at least 197 registrants have been dead for at least twenty years.



                                       7
       Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 8 of 26




     20.   While Pennsylvania has a list maintenance program in place

under which it cancels the registrations of tens of thousands of deceased

registrants each year, see Exhibit 6 at p. 8, Plaintiff’s expert analysis

revealed that Pennsylvania still left the names of more than 21,000 dead

individuals on the voter rolls less than a month before one of the most

consequential general elections for federal officeholders in many years.

     21.   Pennsylvania’s practices for removing the names of deceased

registrants from the list of eligible voters, overseen by the Defendant in

her capacity as the state’s chief election official, are unreasonable and

inadequate to meet the obligations required by the NVRA. Among the

evidentiary bases for this allegation are (a) the presence of significant

numbers of registrants on the rolls who have been deceased in excess of

five years, and some for decades and (b) the presence of tens of thousands

of deceased registrants on the rolls less than one month prior to a federal

election. Defendant’s actions and inactions in this regard constitute a

clear failure to conduct reasonable list maintenance under the NVRA.


Thousands of Deceased Registrants Remain On the Voter Rolls

     22.   The Foundation’s first step in analyzing the accuracy of

Pennsylvania’s voter rolls was to obtain the registration list containing

                                     8
       Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 9 of 26




registrants who were classified as “ACTIVE” in the Commonwealth’s

SURE database as of September 2019.

     23.   Registrants are classified as INACTIVE if they have failed to

respond to a written notice from a county registration commission that is

sent to registrants who have either (a) changed address, or (b) not voted

within the prior five years. 25 PA. CONS. STAT. §§ 1901(b)(1), (b)(3), (c).

All other voters are listed as ACTIVE. Id.; see also Exhibit 6 at p. 7.

     24.   INACTIVE registrants on the Commonwealth’s voter rolls are

eligible to vote. They simply must sign an affirmation attesting to their

identity and address before voting. 25 PA. CONS. STAT. § 1901(d)(2)(i)(A).

     25.   The Foundation hired a data analytics firm to identify any

registered voters who are deceased. That firm first cross-referenced the

voter registration file provided by Defendant with commercial databases

(e.g., credit reporting agencies and other databases), looking for evidence

of commercial activity to help prevent the possibility of false positives. If

an individual was found to have had any recent financial activity, the

firm went no further in trying to determine if the individual is deceased.

     26.   The data analytics firm then took the list of registered voters

with no recent commercial activity and sent the names, dates of birth,


                                     9
      Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 10 of 26




and addresses for those voters to a commercial database vendor which

has access to the Social Security Administration’s databases. After

matching Social Security Numbers to registered voters, the resulting list

was examined against the Social Security Death Index (“SSDI”) to

identify the names of those registrants who are deceased. This process

identified 12,192 deceased registrants, still in ACTIVE status, on

Pennsylvania’s voter rolls.

     27.   To ensure it was using updated information, the Foundation

then re-purchased from the Commonwealth a registration list containing

the names of all registrants classified as “ACTIVE” as of May 3, 2020, in

the SURE database. The Foundation compared the names of the 12,192

deceased registrants who had been identified by its data analytics firm

using the September 2019 voter registration report to the names still on

the voter rolls as of May 2020. This comparison revealed that more than

9,300 deceased registrants remained on the rolls as of May 3, 2020.

     28.   The methodology used to determine the names of these 9,300

deceased registrants was necessarily conservative and under-inclusive

because it focused only on those names of deceased registrants who had

remained in ACTIVE status on the voter rolls between September 2019


                                    10
      Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 11 of 26




and May 3, 2020, and it did not even attempt to identify registered voters

who may have died in the interim.

     29.   In a letter dated May 26, 2020, the Foundation alerted

Defendant to its findings from its analysis of the Commonwealth’s voter

rolls, including the fact that approximately 9,300 ACTIVE registrants

were matched to the SSDI.         The Foundation asked to meet with

Defendant so that its methodology could be discussed and a remedial

solution could be reached. See Exhibit 1.

     30.   Seven weeks later, Defendant’s representative responded to

the Foundation via email in which it thanked the Foundation for the

information and asked the Foundation for the voter ID numbers (from

the SURE system) of these registrants so that it could investigate the

situation. Defendant asked only for voter ID numbers; she did not ask

for the city or county of residence, nor did she request the middle initials

for each registrant. Instead, even when offered this additional data,

Defendant declined it. Defendant’s representative told the Foundation

that Defendant only needed a unique voter ID number to reliably retrieve

the associated records. Defendant was certainly correct; obtaining the




                                    11
      Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 12 of 26




voter ID numbers was all that was required for Defendant to identify the

dead registrants, and no further information would be necessary.

     31.   The Foundation provided all the requested data to Defendant

on July 17, 2020.

     32.   After receiving the additional proof indicating that the

Commonwealth’s voter rolls are woefully noncompliant with federal law

requirements, Defendant stopped communicating further with the

Foundation.

     33.   On September 18, 2020, the Foundation sent a formal Notice

Letter to Defendant, with a copy to her legal counsel, notifying them that

the Commonwealth was in violation of the NVRA. The letter recounted

the Foundation’s findings and its efforts to communicate with them about

bringing the Commonwealth into compliance. See Exhibit 2, hereinafter

“Notice Letter.”

     34.   The Notice Letter was sent to Defendant via U.S. Postal

Service (USPS) certified mail with return receipt requested.            The

Foundation received confirmation that the Notice Letter was delivered

and signed for on September 25, 2020. See Exhibit 3, USPS certified mail

delivery confirmation.


                                    12
       Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 13 of 26




  Number of Names of Deceased Registrants Remaining on the
    Voter Rolls On Eve of Election Remains Extremely High


      35.   On September 21, 2020, while waiting for Defendant to

respond to the Notice Letter, the Foundation purchased another copy of

Pennsylvania’s voter rolls to determine whether any further effort had

been made to conduct list maintenance based on registrant deaths since

the Foundation’s previous analysis in May 2020.           In doing so, the

Foundation also sought to bring to Defendant’s attention the most up-to-

date data, as well as data that would most accurately (and closely in time)

inform the production of the pollbooks before the November 2020 general

election.

      36.   This time, however, the Foundation researched the entire

statewide voter roll, including both ACTIVE and INACTIVE registrants,

in an effort to learn whether the Commonwealth was removing deceased

registrants in response to the Foundation’s data, regardless of the

registrants’ classification (i.e., as active or inactive) in the SURE system

database.

      37.   The Foundation’s updated analysis of the voter roll confirmed

that a very substantial number of INACTIVE registrants were deceased,


                                     13
         Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 14 of 26




in addition to the deceased ACTIVE registrants. In fact, as of September

21, 2020, there were 21,248 total deceased registrants (both ACTIVE and

INACTIVE) on the rolls. See Exhibit 4, filed under seal.

     38.     On October 7, 2020, approximately one week before filing this

lawsuit, the Foundation obtained one more copy of Pennsylvania’s voter

roll in an effort to ensure that the numbers it cited in the case were the

very latest available. That latest list was then once again provided to the

Foundation’s data processing firm, which compared the names of the

21,248 deceased registrants who had been identified by its data analytics

firm using the September 21, 2020 voter registration report to the names

still on the voter rolls as of October 7, 2020. The result: the number of

deceased registrants on the voting rolls barely budged – it remained at

more than 21,200 (specifically, 21,206). 1 See Exhibit 5, filed under


     1
       Although extremely rare, the SSDI does occasionally include the
names of individuals who have not died. The data analytics firm hired
by Plaintiff seeks to guard against this by further comparing the names
of individuals on the SSDI to obituaries and other publicly available
sources of deceased individuals (e.g., credit reporting agencies). Anyone
with commercial activity following a reported date of death is eliminated
as well. The only way a false positive could occur, therefore, is if the SSDI
erroneously listed an individual as deceased, that individual had no
commercial activity whatsoever following the reported date of death, and
yet the individual was sufficiently civic minded to register to vote despite
effectively living “off the grid.” That may not be an impossible scenario,
                                       14
      Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 15 of 26




seal. The biggest concern, of course, is that these voter rolls bloated with

tens of thousands of deceased registrants were present less than a month

before one of the most consequential federal elections ever.

     39.   As was true of the Foundation’s analysis in May 2020 of the

names of ACTIVE deceased registrants on the voter rolls (described in ¶

27 above), the methodology used to determine the names of these 21,206

deceased registrants in October 2020 was necessarily conservative and

under-inclusive because it focused only on names of deceased registrants

who had remained on the voter rolls – whether on ACTIVE or INACTIVE

status – between September 21, 2020 and October 7, 2020. It did not

attempt to identify registered voters who may have died in the interim.

     40.   Of the 21,206 dead individuals on the Commonwealth’s voting

rolls as of October 7, 2020, approximately 92% died before October 2019.

Nearly 10% died more than a decade ago. And just under 1% died at least

two decades ago.

     41.   Equally troubling, of the approximately 9,300 names of dead

individuals listed as ACTIVE registrants on the voter rolls at the time




but it is pretty close to it. Even so, in an abundance of caution, Plaintiff
filed the names of deceased registrants from its report under seal.
                                    15
      Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 16 of 26




Plaintiff first provided its list of deceased registrants to Defendant on

May 26, 2020, 4,139 of those deceased registrants remained on the list of

registered voters when the Foundation updated its analysis of the state’s

voter rolls in October 2020. Worse still, those names remained on the

voter rolls for at least a year (and in most cases much more) after their

death, for nearly four months after Plaintiff had given the names (and all

the underlying data demonstrating their deaths) to Defendant, and less

than a month before one of the most consequential federal elections in

many years.

     42.   Of the 4,139 names of deceased registrants whose names were

still on the list of registered voters in September 2019 (following their

deaths) and continued to remain on the voter rolls as of October 2020,

2,862 were registered as ACTIVE status. Meanwhile, 1,277 were listed

as INACTIVE status. This, too, reflects unreasonable list maintenance

activities on Defendant’s part under the NVRA because the names of

most or all of those deceased registrants should have been altogether

removed from the voter rolls – not simply changed to INACTIVE status.

     43.   Upon information and belief, it appears that Defendant may

be utilizing – at least at times – the procedures designed for removing


                                    16
      Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 17 of 26




the names of ineligible voters by reason of a change in residence, see 52

U.S.C. § 20507(d) and 25 PA. CONS. STAT. § 1901, as its procedure for

removing the names of deceased registrants. The NVRA requires more,

and the failure to implement a reasonable list maintenance program that

detects dead registrants apart from a program designed to detect changes

in residence offends the NVRA’s dual obligations. If a state has credible

information that a registrant is deceased, merely sending a notice to his

or her last known address and waiting at least two full election cycles

before he or she is removed from the voter rolls is neither required by the

NVRA nor reasonable. Defendant’s significant delays in removing dead

registrants violates the NVRA.

     44.   Pennsylvania law requires that, “at least once per year,” each

registration commission must undertake a “voter removal program” to

remove from the list of eligible voters individuals who changed residence

to a location outside the county in which they are registered. 25 PA. CONS.

STAT. §§ 1901(b)(4). Any reasonable list maintenance program designed

to remove the names of deceased registrants from the voter rolls must be

conducted at least as often, if not much more so. The Commonwealth’s

failure to do so contravenes the NVRA.


                                    17
      Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 18 of 26




     45.   Having a process in place that systematically removes

deceased registrants is not just a good idea, it is the law. 52 U.S.C. §

20507(a)(4)(A). For over 20,000 deceased registrants to be on the voter

rolls just weeks before a national election demonstrates emphatically

that the Commonwealth has failed to reasonably implement and/or

maintain a systematic list maintenance program that complies with

federal law requiring deceased electors to be removed from the voter rolls.

     46.   Nor can Defendant justify her failures by pointing to a state

statute or practice delegating to county registration commissions the

responsibility for removing deceased registrants from the voter rolls.

Under the NVRA, it is the obligation of Defendant to conduct a reasonable

program to remove the names of deceased registrants from the state’s list

of eligible voters. Defendant has failed to fulfill her legal requirement in

this regard, and she cannot avoid her culpability by citing to state law or

procedures that might allegedly complicate her task or seek to thrust the

duties assigned to her under federal law to one or more third parties.

     47.   Defendant’s deficiencies in maintaining a reasonable list

maintenance program are not new. In December 2019, the Pennsylvania

Department of the Auditor General audited the Commonwealth’s SURE


                                    18
      Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 19 of 26




database and concluded that the Department of State failed to cancel the

registrations of 2,094 registrants for whom it had received death notices

from the Department of Health (p. 35), and that “tens of thousands” of

records in the SURE system were inaccurate, including 2,230 that

identified the registrant’s date of birth as being after his/her date of

registration. See Performance Audit Report – Penn. Dep’t of State –

Statewide Uniform Registry of Electors (December 2019), available at

https://www.paauditor.gov/Media/Default/Reports/Department%20of%2

0State_SURE%20Audit%20Report%2012-19-19.pdf (last accessed Oct.

22, 2020).

     48.     The NVRA’s requirement that states make a reasonable effort

to remove the names of deceased registrants from their list of eligible

voters also necessitates that the state consider and act upon credible data

from sources outside its normal procedures, including but not limited to

the SSDI-refined information provided by the Foundation. Disregarding

credible data just because it does not fit within the state’s own statutory

framework or policy directives is the antithesis of reasonable and violates

the NVRA.




                                    19
      Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 20 of 26




      Numerous Registrants Have Voter Registration Dates
                After the Date of their Death

     49.   Remarkably, Plaintiff’s analysis of the Commonwealth’s voter

rolls (as of October 2020) revealed at least 114 individuals who registered

to vote AFTER the date of their death. Without further inquiry, there is

no way to know for certain whether these post-death registrations are the

result of identity theft, data input error, or some other reason. But this

kind of issue would not arise if the Commonwealth cross-referenced new

registrations to the SSDI. With such a high prevalence of post-death

registrations, it is only reasonable to incorporate (and unreasonable to

not incorporate) SSDI cross-references in the registration process.


   Deceased Registrants Appear to Be Voting in Pennsylvania

     50.   Although Plaintiff is not required to prove any voter fraud in

order to recover on its claim in this lawsuit, Defendant’s deficiencies in

meeting her legal obligations under the NVRA are not merely theoretical.

Indeed, Plaintiff’s analysis revealed there were at least 135 votes in the

November 2016 general election by (or at least in the name of) individuals

who died prior to September 1, 2016. Plaintiff’s analysis revealed 81 such




                                    20
      Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 21 of 26




votes by the dead in the November 2018 election by (or at least in the

name of) individuals who passed away prior to September 1, 2018.


Plaintiff’s Statutory Right to Bring this Action Under the NVRA

     51.   Because Defendant, in clear contravention of the NVRA, has

been unable or unwilling to remove from the Commonwealth’s voting

rolls many thousands of individuals whom are known to be dead –

including based on information provided by the Foundation – and such

violation has continued within 30 days prior to a Federal election, the

Foundation is entitled to bring this civil action pursuant to Section

11(b)(3) of the NVRA, 52 U.S.C. § 20510(b)(3).

     52.   The Foundation is alternatively entitled to bring this civil

action pursuant to Section 11(b)(2) of the NVRA, 52 U.S.C. § 20510(b)(2),

because, following the receipt of the Foundation’s formal Notice Letter,

the Defendant failed to timely correct (or correct at all, for that matter)

the Commonwealth’s NVRA violations by removing the known dead

registrants from its voting rolls within twenty days where the violation

has continued to occur within 120 days of a Federal election.




                                    21
       Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 22 of 26




                                 COUNT I

    Violation of the NVRA: Failure to Conduct List Maintenance

      53.   The Foundation re-alleges paragraphs 1 through 52 as if fully

stated herein.

      54.   Defendant has failed to make reasonable efforts to conduct

voter list maintenance programs that ensure that the deceased do not

remain registered to vote, in violation of Section 8 of NVRA, 52 U.S.C. §

20507.

      55.   Defendant’s list maintenance procedures have clearly failed

to remove many thousands of long-deceased registrants from the state’s

list of eligible voters. Whatever efforts are being made by Defendant,

they are unreasonable within the meaning of the NVRA because they are

not working. The proverbial proof is in the pudding. The NVRA does not

simply require a percentage or portion of dead registrants to be removed,

it requires a program that actually reasonably detects dead registrants

and removes them. When 21,000 deceased registrants remain on the

voter rolls, the list maintenance program is not only unreasonable, it is

failing.




                                     22
      Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 23 of 26




     56.   The Foundation has suffered an irreparable injury as a direct

result of Defendant’s violation of Section 8 of the NVRA, 52 U.S.C. §

20507. Defendant’s failure to comply with the NVRA has aggrieved and

continues to aggrieve Plaintiff by impairing its essential and core mission

of fostering compliance with federal election laws and promoting election

integrity. Defendant’s failure to comply with the NVRA has caused and

continues to cause Plaintiff pecuniary injury and frustrates the

organization’s purposes.

     57.   Plaintiff will continue to be injured by Defendant’s violations

of Section 8 of the NVRA because confidence in the legitimacy of elections

in the “swing state” of Pennsylvania will be severely undermined unless

and until Defendant is enjoined from continuing to violate the law.

     58.   The Foundation has no adequate remedy at law.

                        PRAYER FOR RELIEF

     WHEREFORE, the Foundation prays for entry of a judgment:

     1.    Declaring Defendant to be in violation of Section 8 of the

           NVRA;




                                    23
 Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 24 of 26




2.   Ordering Defendant to immediately investigate the deceased

     registrations identified by Plaintiff and remove confirmed

     deceased registrants from the voter rolls;

3.   Ordering Defendant to implement and follow a reasonable

     and effective list maintenance program to cure the violations

     identified herein and bring the Commonwealth’s voter rolls

     into compliance with Section 8 of the NVRA;

4.   Ordering Defendant to incorporate the SSDI into its standard

     list maintenance program to help identify the names of dead

     registrants on the voter rolls;

5.   Ordering Defendant to review the Foundation’s data and

     implement a procedure to flag likely deceased registrant

     records to ensure that a ballot is not fraudulently cast in their

     name;

6.   Ordering the Defendant to cross-reference the names of new

     registrants against the SSDI;

7.   Ordering the Defendant to pay the Foundation’s reasonable

     attorney’s fees, including litigation expenses and costs,

     pursuant to 52 U.S.C. § 20510(c); and,


                               24
 Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 25 of 26




8.   Granting Plaintiff such further relief as this Court deems just

     and proper, including all other injunctive relief available to

     the Court.


                            Respectfully submitted,

                            For the Plaintiff:

                            /s/ Linda A. Kerns
                            Law Offices of Linda A. Kerns, L.L.C.
                            1420 Locust St., Ste. 200
                            Philadelphia, PA 19102
                            Tel: (215) 731-1400
                            Fax: (215) 701-4154
                            linda@lindakernslaw.com

                            Sue Becker (MO 64721)*
                            PUBLIC INTEREST LEGAL FOUNDATION
                            32 E. Washington Street, Suite 1675
                            Indianapolis, IN 46204
                            Tel: (317) 203-5599
                            Fax: (888) 815-5641
                            sbecker@publicinterestlegal.org

                            John Eastman (CA 193726)*
                            Center for Constitutional Jurisprudence
                            c/o Chapman Univ. Fowler Sch. of Law
                            One University Dr.
                            Orange, CA 92866
                            Tel: (877) 855-3330
                            Fax: (316) 264-1518
                            jeastman@chapman.edu




                               25
Case 1:20-cv-01905-JEJ Document 30 Filed 11/05/20 Page 26 of 26




                           Bradley J. Schlozman (KS 17621)*
                           HINKLE LAW FIRM
                           1617 N. Waterfront Parkway, Ste. 400
                           Wichita, KS 67206-6639
                           Tel: (316) 267-2000
                           Fax: (316) 264-1518
                           bschlozman@hinklaw.com

                           *Admitted Pro Hac Vice




                              26
